This is an appeal from an order of the department of labor and industry granting plaintiff compensation at the rate of $12.80 per week. Appellant's brief does not contain a statement of the questions involved, as required by Court Rule No. 67 (1933). We quote the statement of facts from appellant's brief:
"Ludwig Oleksik and family had been accepting welfare from the city of Detroit for months prior to *Page 698 
September 19, 1931. September 19, 1931, in compliance with instructions issued to him by the welfare department, he presented himself for work and began to work as a wage-earner with the department of public works. He worked and was paid up to and including March 16, 1932. March 15th, during the course of his employment, he was thrown or fell out of a truck in which he was assisting in gathering rubbish from the alleys of Detroit."
Appellant says the case is controlled by Vaivida v. City ofGrand Rapids, 264 Mich. 204 (88 A.L.R. 707), and appellee says McLaughlin v. Antrim County Road Commission, 266 Mich. 73, is controlling, both of which cases are so recent that we refrain from quoting from either. We have examined the facts and agree with appellant that the Vaivida Case is controlling.
See, also, Davenport v. City of Detroit, ante, 374.
The order is vacated, with costs to appellant.
NELSON SHARPE, C.J., and POTTER, NORTH, FEAD, WIEST, BUTZEL, and EDWARD M. SHARPE, JJ., concurred.